EXAMINER’S REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Apr. 27, 2022 has been entered.
 
The following is an examiner’s statement of reasons for allowance:
In response to applicant’s amendments to the claims, specification and the drawings, the rejections are withdrawn.
Regarding claim 1, none of the prior art of record teaches or discloses a method for exposing a light-sensitive layer of a substrate using an optical system, the optical system including one or more light sources and one or more micromirror devices, the one or more micromirrors respectively having mirror intensity profiles with regions respectively corresponding to pixels of an exposure pattern to be exposed on a partial area of the light-sensitive layer, said method comprising: a first step of simultaneously and synchronously moving the one or more micromirror devices and the substrate in a first direction; emitting one or more light rays respectively from the one or more light sources during the first step for reflection by the micromirrors to expose the pixels of the exposure pattern respectively according to the regions of the mirror intensity profiles that respectively corresponding with the pixels of the exposure pattern; and a second step of simultaneously moving the one or more micromirror devices in a second direction and the substrate in the first direction respectively after the emitting of the one or more light rays, the second direction being different from the first direction, wherein the first step, the emitting, and the second step are repeated for each area of the light- sensitive layer.
Regarding claim 8, none of the prior art of record teaches or discloses a device for exposing a light-sensitive layer of a substrate, said device comprising: a substrate holder being configured to move the substrate in a first direction; and an optical system comprising: one or more micromirror devices configured to move in the first direction and a second direction, the one or more micromirrors respectively having mirror intensity profiles with regions respectively corresponding to pixels of an exposure pattern to be exposed on a partial area of the light-sensitive layer; and one or more light sources respectively configured to emit one or more light rays for reflection by the micromirrors during simultaneous and synchronous movement of the substrate and the one or more micromirror devices in the first direction to expose the pixels of the exposure pattern respectively according to the regions to the mirror intensity profiles that respectively correspond with the pixels of the exposure pattern, wherein, at least during the respective exposure of the pixels of the exposure pattern, the one or more micromirror devices and the substrate holder respectively simultaneously and synchronously move in the first direction, and wherein, after the respective exposure of the pixels of the exposure pattern, the one or more micromirror devices move in the second direction simultaneously as the substrate holder moves in the first direction.
Klenk (DE 10200505400) discloses exposing a light-sensitive layer (1) using at least one micromirror device (13).  Klenk discloses the light-sensitive layer (the substrate) and the micromirror device moving relative to each other, but does not disclose simultaneously and synchronously moving the one or more micromirror devices and the substrate in a first direction; emitting one or more light rays respectively from the one or more light sources during the first step for reflection by the micromirrors to expose the pixels of the exposure pattern as described in Fig. 13 and 14 of instant application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        May 7, 2022